DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morihashi (4183202).
Morihashi teaches a process (Figure 5) for manufacturing a single yarn (Detail 1), comprising:
twisting a single strand (Detail 10) of staple fibers in a first direction (at Detail 3); and
twisting the single strand of staple fibers in a second direction (at Detail 5), wherein a change of twisting from the first direction to the second direction or vice versa inducing a false twist so that staple fibers are viewed in a single twist direction (Figure 4).  While Morihashi essentially teaches the invention as detailed, it fails to specifically teach what happens when those method steps occur.  It would have been obvious, however, to one of ordinary skill in the 
In regards to Claim 2, Morihashi teaches the twisting of the single strand of staple fibers in the first direction is for a predefined number of twists.  While no number is given, the staple fibers are twisted for a predefined number of twists since the single strand is fed at a speed, and twisted at a twist rate, which determines the predefined number of twists.
In regards to Claim 4, Morihashi teaches the twisting of the single strand of staple fibers in the first direction is based on a twist per meter insomuch as the twisting could be measured by such a unit.  It should be noted, Applicant is not claiming a certain twist per meter.  The twist of Morihashi would have a twist per meter, even if such a unit is not discussed.
In regards to Claim 6, Morihashi teaches the twisting of the single strand of staple fibers in the first direction is in an ‘S’ direction or ‘Z’ direction (the direction must be S or Z, as these are the only options).
In regards to Claim 7, Morihashi teaches the twisting of the single strand of staple fibers in the second direction is in a direction opposite to the twisting of the single strand of the-staple fibers in the first direction (Figure 5 shows the twist directional arrows rotating in opposite directions).

twisting a single strand (Detail 10) of staple fibers in a first direction (at Detail 3) for a predefined number of twists or predefined number of time (the material is fed at a speed, which would predefine the amount of time the staple fibers were twisted);
after the predefined number of twists or after predefined number of time, twisting the single strand of staple fibers in a second direction (at Detail 5) for a predefined number of twists or predefined number of time (the material is fed at a speed, which would predefine the amount of time the staple fibers were twisted), the predefined number of twists or the predefined number of time for the second direction is same as the predefined number of twists or the predefined number of time for the first direction, wherein
the twisting of the single strand of staple fibers in the second direction inducing a false twist so that the staple fibers are viewed in a single twist direction (Figure 4).
While Morihashi essentially teaches the invention as detailed, it fails to specifically teach what happens when those method steps occur.  It would have been obvious, however, to one of ordinary skill in the art before the effective filing date of the claimed invention that changing the direction of twist would induce a false twist as detailed by Applicant which would create an air gap between the staple fibers, and the air gap would result in an expansion of the fibers.  The ordinarily skilled artisan would understand that at the point of reversal, the twist in the second direction must overcome the direction in the first direction, and the action of reversing would create bulk, which would appear to be thicker.  It should also be noted that applicant’s claim language supports this, as the simple steps of reversing the twist, which is the false-twisting, creates the air gap, which creates the trapped air, which results in the expansion of the fibers.

In regards to Claim 10, the trapping of air would result in an expansion of the single yarn, as air occupies space.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, Claims 3 and 5 require the number of twists in the second direction to be the same as the number of twists in the first direction.  It would be impossible for Morihashi to absolutely ensure that the number of twists in both directions are exactly the same, as required by the claim language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, Nakahara et al (4497167) and Morihashi (4112658) teach methods using apparatus that are at least similar to those as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732